Title: To Benjamin Franklin from Robert R. Livingston, 9 November 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir,
Philadelphia, 9th. Novr. 1782
Mr Steward informing me that he shall set out to morrow for Paris— He will be the bearer of this, & duplicates of my last Letters— Want of time will prevent my sending Mr Jay duplicates of the resolutions formerly enclosed to him, which will be the more unnecessary, as you will communicate those you receive with this, if my former Letters containing them have not reached him.
We are much flattered by the proposals of Sweden, and feel all the force of it’s minister’s observation— Every new acknowledgement lays the foundation of others, & familiarizes Great Britain with the idea of acknowledging us as sovereign and Independent— I feel some pleasure too in thinking that you are to be the instrument of procuring us a new connection, & beg leave to remind you of another which calls for your attention, tho’ it Seems to have been forgot in the hurry of business I mean that with the states of Barbary— The good dispositions of the Court of France towards us & the enlarged policy by which their measures are actuated, together with the coolness that at present subsists between the Emperor of Morocco & Great Britain, (if we are well informed) seems to point out this as the favorable moment for making ourselves known to them— As Mr. Jay is now with you, I wish you would consult upon the means of bringing this about, so that we may not be shut out of the Mediterranean in future.
I know you will start a very obvious objection— But as this can only be removed by your influence where you now are, we rely upon you for the means as well as for the manner of treating. I have not thought it necessary to say any thing to Congress on this subject, nor shall I till you give me hopes that something may be done in it.
The only political object of a general nature that has been touched upon in Congress since my last is the exchange of prisoners which seems at present to be as far as ever from being effected. The propositions on the side of the Enemy were to exchange seamen for soldiers, they having no soldiers in their hands— That the soldiers so exchanged should not serve for one year against the United states— That the sailors ought to go into immediate service— That the ballance of soldiers in our hands should be given up at a stipulated price.
Congress rejected this proposal as unequal—as letting loose a force which might be employed against our Allies in the West Indies, as making no provision for the payment of the large ballance due to us for the maintenance of prisoners. They farther required that General Carleton explicitly declare that the powers he gives to his Commissioners for negotiating an exchange are derived from the King of Great Britain so that any engagement for the payment of the debt they have incurred may be considered as binding on the nation—with respect to Mr Laurens, they come to no decided opinion, the Committee to whom it was referred reporting, That
“With respect to the information contained in the Extract of Sir Guy Carleton & Admiral Digby’s Letter of the 2d of August That after Mr. Laurens was discharged, he declared that he considered Lord Cornwallis as free from his parole, your Committee conceive it sufficient to observe that no intimation having been received of such a fact except from the said Extract, & Congress having given no directions for that purpose, the consideration thereof would in their opinion be premature, & ought therefore to be deferred”—
Since which tho’ Letters have been received from Mr Laurens, they have come to no resolution, unless their direction to him to proceed in the business of his mission, may be considered as Such—
General Carleton has sent out the trial of Lippencot, which admits the murder of Huddy, but justifies Lippencut, under an irregular Order of the Board of refugees— So paltry a palliation of so black a crime would not have been admitted, & Capt. Asgill would certainly have paid the forfeit for the injustice of his Countrymen, had not the interposition of their Majesties prevented— The letter from the Count de Vergennes is made the ground work of the resolution passed on that subject— I shall transmit you the resolve— I suppose I need not tell you that the Enemy contrived to get off the Eagle & to carry her to New York— You will find in the enclosed papers a very polite Letter from Capt. Elphinstone— it is easier to be so in words than deed among the British— Digby has refused to permit him to comply with his engagements, at least so far as his share of the prize is concerned, & insists upon dividing the baggage of the Officers, & sharing the eight shirt, the eight pairs of breeches &c— On the 4th inst. Mr. Boudinot was elected President in the room of Mr Hanson— Mr Lewis Morris will enclose bills purchased here at 6s 3d [i.e. p.] for five Livers for the amount of your last quarter’s salary, ending the first of October.
I have the honor to be sir, with perfect esteem & respect, Your most obt humble servt.
Robt R Livingston
Honble. B. Franklin LLD.No. 20
